Citation Nr: 1302122	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  11-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1943 to December 1945 and from September 1950 to May 1952.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied, inter alia, the claim for service connection for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In November 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With the exception of a May 1952 separation examination report, service treatment records from the Veteran's second period of service are unavailable.  The RO notified the Veteran that the National Personnel Records Center (NPRC) and/or VA Records Management Center (RMC) were unable to locate these records and that future efforts to locate them would be futile.  The RO also invited him to submit information he may have as to the location of the service treatment records or to submit any service treatment records he may have in his possession.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's available service treatment records from his first period of service and his separation examination report from his second period of service, post-service VA outpatient treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2010, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered, including an addendum opinion in April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On entrance examination in July 1943, the Veteran's hearing was 15/15 bilaterally; examination of the ears was reported as normal.  Service treatment records were silent for complaints, findings, or treatment related to hearing problems.  Separation examination reports dated in December 1945 and May 1952 documented hearing acuity of 15/15 bilaterally on whispered and spoken voice testing.  Clinical evaluation of the ears, generally, was reported as normal.

The Veteran's record of separation from Naval service listed his qualifications, certificates held, etc. as aviation machinist mate 3d.  

In his May 2009 claim of service connection, he reported that his claimed bilateral hearing loss disability began in 1944.  He also indicated that he last worked in 1987 as an auto mechanic.

VA treatment records dated from February 2009 to October 2009 did not reflect complaints, evaluation, or treatment related to hearing problems.   

In March 2010, the Veteran underwent a VA audiological evaluation.  He reported that he was an aircraft mechanic during his first period of service and a mess sergeant during the second period of service.  He also described military noise exposure to engines and ammunition on ships or big guns.  Following discharge he worked as an auto mechanic for 56 years.  Recreationally, he reported a lot of hunting and a lot of power tool use.  (He had also filed a claim for service connection for tinnitus, which was granted by the RO, reporting an onset since service).  Audiometric testing revealed bilateral sensorineural hearing loss for VA compensation purposes.  Following a review of the claims file and audiological examination, the examiner opined that the bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  Instead, the audiologist concluded that the current hearing loss was more than likely due to occupational and recreational noise exposure post military as well as the effects of stroke, hypertension, and slight congestive heart failure, added to the effects of presbycusis.

In an April 2010 addendum, the same audiologist indicated that she reviewed the available service treatment records and the claims file.  She noted that service treatment records showed normal whisper test bilaterally in July 1943, [December] 1945, and on release from active duty in May 1952.  She concluded that her original opinion and rationale still stands, adding that it is highly unlikely that the Veteran would have been able to pass a whisper test with his current hearing loss.  

In subsequent correspondence, the Veteran reiterated his contention that his current bilateral hearing loss disability was due to acoustic trauma during service from working on aircraft and firing guns without hearing protection.  He asserted that any reasonable doubt regarding the etiology of his hearing loss should be resolved in his favor because whispered voice testing is not scientific in nature or recognized by medical professionals.

As detailed, service treatment records are negative for hearing loss or perceived hearing problems, and the Veteran's hearing was normal during whispered voice testing on separation from each period of service in December 1945 and May 1952, respectively.  While the lack of in-service findings of complaints or diagnosis of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until March 2010, thus over 57 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss for decades after discharge from service or of persistent symptoms of hearing loss between service-discharge and his 2009 claim, and an absence of any objective evidence of hearing loss for over 57 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Likewise, a March and April 2010 VA audiologist reviewed the claims folder, which included service treatment records.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder, to include normal hearing found on whispered voice testing at separation from service in May 1952.  The examiner stated that his hearing loss was more likely due to his 56 years of post-service occupational noise exposure as an auto mechanic, as well as recreational noise exposure from hunting and power tools and several medical conditions.  The opinion of the VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure credible based on his experiences of serving as an aircraft mechanic.  The Board concedes that the Veteran had noise exposure during his first period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service in December 1945 and at separation from his second period of service in May 1952.  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service. 

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Moreover, the fact that a perceived hearing defect was not identified even during the May 1952 separation examination tends to contradict the Veteran's assertion that he perceived a hearing loss beginning in 1944.

The negative clinical and documentary evidence post service for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

The question involved regarding causation is medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


